Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Restriction/Election filed on May 20, 2022 is acknowledged.
3.	Claims 1-19 are pending in this application.


Restriction
4.	Applicant’s election without traverse of Group 1 (claims 1-10) in the reply filed on May 20, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 11-19 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. On page 5 of the Restriction requirement, the Examiner requested election of species of a fully defined cyclic peptide wherein ALL of the variables are elected to arrive at a single disclosed species of a cyclic peptide. Applicant did not elect a single disclosed species of a cyclic peptide. The Examiner searched SEQ ID NO: 7, which has the amino acid Arg at AA4 and AA11. This appears to be free of prior art. A search was extended to the genus of claim 1, and prior art was found. Claims 1-10 are examined on the merits in this office action.




Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claim 3 is objected to for the following: Claim 3 recites, “The cyclic peptide of claim 1, wherein at least one AA2 and AA2is a hydrophobic amino acid.” There is a space missing in between the second AA2 and is, and there appears to be an error with reciting the term “AA2” twice in the claim. Applicant is required to correct these errors.
6.	Claim 7 is objected to for the following: Claim 7 contains the acronym “TACE”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, e.g., vasopressin-1 receptor agonist (V-1 receptor agonist). The abbreviations can be used thereafter.

Rejections
35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the amino acids in the positions AA1, AA2, AA6,AA7, AA8, AA9, AA13 and AA14 in the cyclic peptide. The amino acid residues allowed in these positions are missing, and therefore, the metes and bounds of the claim is unclear. Claim 2 defines AA1, but not what AA2, AA6, AA7, AA8, AA9, AA13 and AA14 are. Claim 3 defines AA2 but does not define what AA1, AA6, AA7, AA8, AA9, AA13 and AA14 are. Claim 4 defines what AA13 and AA14 are but does not define what AA1, AA2, AA6, AA7, AA8 and AA9 are. Claims 5-10 do not define the cyclic peptide. The cyclic peptide is incomplete. Therefore, it is deemed that the claims are indefinite. Because claims 2-10 depend from indefinite claim 1 and do not clarify the point of confusion, they are also rejected under 35 U.S.C. 112, second paragraph.


35 U.S.C. 112(a)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to: 
    PNG
    media_image1.png
    425
    574
    media_image1.png
    Greyscale
. The generic statements 
    PNG
    media_image2.png
    154
    526
    media_image2.png
    Greyscale
do not provide ample written description for the compounds since the claims do not describe what certain amino acids in the cyclic peptide are. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 1 is broad generics with respect all possible compounds encompassed by the claims. Dependent claims define the functional limitation of the cyclic peptide (see claims 5-10). The possible structural variations are limitless to any class of peptide or a peptide-like molecule that can form peptide bonds. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of other cyclic peptides that have defined amino acids at positions AA1-AA14. 
          Selsted et al (US Patent No. 7119070) teach a cyclic peptide wherein AA1 is Gly, AA2 is Val, AA3 is Cys, AA4 is Ile, AA5 is Cys, AA6 is Arg, AA7 is Arg, AA8 is Arg, AA9 is Phe, AA10 is Cys, AA11 is Leu, AA12 is Cys, AA13 is Arg and AA14 is Arg (see SEQ ID NO: 26, Table 1). Selsted et al tech that the theta-defensin analogs having antimicrobial activity (see column 6, lines 14-20) and is useful as a therapeutic agent for treating a patient suffering from a bacterial, viral, fungal or other infection due to a microorganism susceptible to the antimicrobial activity of the theta defensin or theta defensin analog (see column 15, lines 44-51).  
          Selsted et al (US Patent No. 7462598) teach a cyclic peptide wherein AA1 is Gly, AA2 is Val, AA3 is Cys, AA4 is Ile, AA5 is Cys, AA6 is Arg, AA7 is Arg, AA8 is Arg, AA9 is Phe, AA10 is Cys, AA11 is Leu, AA12 is Cys, AA13 is Arg and AA14 is Arg (see SEQ ID NO: 26, Table 1). Selsted et al tech that the theta-defensin analogs having antimicrobial activity (see column 6, lines 14-20) and is useful as a therapeutic agent for treating a patient suffering from a bacterial, viral, fungal or other infection due to a microorganism susceptible to the antimicrobial activity of the theta defensin or theta defensin analog (see column 15, lines 6-12).  
           From the structure of naturally occurring theta-defensin sequence and Selsted et al references, the first amino acid (i.e., AA1) can only be a Gly. From the structure of naturally occurring theta-defensin sequence and Selsted et al references, AA2, AA9, AA13 and AA14 only allows for certain amino acids, not ALL or ANY amino acids.
           The CAS Registry has the following as the common amino acids: 
    PNG
    media_image3.png
    675
    702
    media_image3.png
    Greyscale
.      The specification nor the art has provided guidance as to whether ANY and/or ALL common amino acids at positions AA1, AA2, AA9, AA13 and AA14 would have the function of providing a biphasic response on application to a murine model of disseminated candidiasis having antifungal activity and a second phase of moderation of host inflammatory response and effective to treat disseminated fungal infection.
          Instant specification teaches that 
    PNG
    media_image4.png
    278
    570
    media_image4.png
    Greyscale
 (SEQ ID NO: 1) is a naturally occurring theta-defensin RTD-1 sequence (see paragraph [0021]). This sequence is a cyclic peptide with 18 amino acid residues, with 3 disulfide linkage through the cysteine residues. The specification is limited to the theta-defensin analogs having the following structures: 
    PNG
    media_image5.png
    318
    439
    media_image5.png
    Greyscale
 (see FIG. 2), 
    PNG
    media_image6.png
    303
    433
    media_image6.png
    Greyscale
 (see FIG. 3), 
    PNG
    media_image7.png
    281
    419
    media_image7.png
    Greyscale
 (see FIG. 4), 
    PNG
    media_image8.png
    306
    438
    media_image8.png
    Greyscale
 (see (FIG. 5), 
    PNG
    media_image9.png
    281
    418
    media_image9.png
    Greyscale
 (see FIG. 6) and 
    PNG
    media_image10.png
    312
    421
    media_image10.png
    Greyscale
 (see FIG. 8). Each of the cyclic peptides has a glycine as the first amino acid (i.e., AA1), a hydrophobic amino acid selected from the group consisting of valine or leucine as the second amino acid (i.e., AA2), a hydrophobic amino acid selected from the group consisting of phenylalanine, valine and alanine (i.e., AA9), and arginine as the thirteenth and fourteenth amino acids (i.e., AA13 and AA14). The specification does not describe any other amino acids for positions AA1, AA2, AA9, AA13 and AA14. Descriptions of SEQ ID NOs: 2-7 are not sufficient to encompass numerous other proteins and molecules that belong to the same genus. However, the specification does not provide for the myriad of peptides embraced by the broad generic or for the myriad of peptides which are embraced by AA1, AA2, AA9, AA13 and AA14 being ANY and/or ALL amino acids. Additionally, the specification do not show that ANY and ALL amino acids at positions AA1, AA2, AA9, AA13 and AA14 would have the function of treating and preventing disseminated fungal infection and septic shock associated with disseminated fungal infection. The dependent claims 9-14 only define amino acids at only one position, e.g., first amino acid (AA1) is glycine. But this does not alleviate what amino acids are required for at positions AA2, AA9, AA13 and AA14. Since there are 20 naturally occurring amino acids, this allows for AA1, AA2, AA9, AA13 and AA14 to be cysteines, for example. However, the specification does not allow that these positions to be ANY and/or ALL amino acids.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


35 U.S.C. 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selsted et al (US 2020/0333024).
The applied reference has a common Inventors (Selsted and Tran) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
15.	Selsted et al teach a cyclic peptide having 14 residues having the sequence GFCRCRRGVCRCTR (see SEQ ID NO: 11). The AA1 is Gly, AA2 is Phe, AA3 is Cys, AA4 is Arg, AA5 is Cys, AA6 is Arg, AA7 is Arg, AA8 is Gly, AA9 is Val, AA10 is Cys, AA11 is Arg, AA12 is Cys, AA13 is Thr and AA14 is Arg, meeting the limitation of instant claims 1-4. In regards to instant claims 5-10, the claims recite an inherent property. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL  of the active components of instant claims, i.e., a cyclic peptide consisting of 14 amino acids and having the following structure: 
    PNG
    media_image11.png
    381
    519
    media_image11.png
    Greyscale
, the reference anticipates instant claims 1-10.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654